Title: To George Washington from George Plater, 31 August 1789
From: Plater, George
To: Washington, George



Dear Sir
Sotterley Aug: 31st 1789

I have lately understood that Mr Robert Young appointed Surveyor of Nottingham District Patuxent River has declined to accept the Appointment—I therefore take the Liberty to recommend to your Excellency Mr James Hopewell, a Friend of mine, a Gentleman who I think will discharge the Trust with the strictest Fidelity & punctuality, & who, being situated on the very Spot, at Town Creeke, is in every respect perfectly qualified—Mrs Plater unites with me in offering our Respects to you & your Lady, & I am, with the highest Consideration of Regard & Esteem, Dear Sir, Yr most obt hble Servt

Geo. Plater

